Citation Nr: 0727500	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  96-49 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
November 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision in which the RO denied 
service connection for low back pain as not well-grounded.  
The veteran filed a notice of disagreement (NOD) in May 1996, 
and the RO issued a statement of the case (SOC) in May 1996.  

In December 1996, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.  Thereafter, the RO continued the denial of the 
service connection claim (as reflected in a March 1997 
supplemental SOC (SSOC)).

In a September 2000 rating decision, the RO determined that 
new and material evidence had been submitted, but denied 
service connection for degenerative disc disease, L4-L5, L5-
S1, with radiculopathy.  In a March 2002 rating decision, the 
RO continued the denial of the claim for service connection 
for degenerative disc disease because evidence submitted was 
not new and material.  The veteran filed a NOD in March 2002, 
and the RO issued a SOC in August 2002.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2002.  

In March 2004, the Board remanded the claim for service 
connection for low back disability to the RO, via the Appeals 
Management Center (AMC), for additional development.  After 
accomplishing further action, the AMC continued the denial of 
the service connection claim (as reflected in a January 2005 
SSOC) and returned the matter to the Board.

In a May 2005 decision, the Board denied service connection 
for a low back disability.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2007 Order, the Court granted a 
joint motion to vacate and remand (filed by representatives 
for both parties), and returned the matter to the Board for 
compliance with the instructions in the joint motion.

In July 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.  

Prior to his hearing in July 2007, the veteran (through his 
attorney) submitted to the Board additional evidence for 
consideration in connection with the claim on appeal, along 
with a waiver of RO jurisdiction of such evidence.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The veteran's service medical records reflect treatment 
for low back pain during service, objective medical evidence 
reflects that the veteran has current low back disability, 
and the medical opinion evidence is at least in relative 
equipoise on the question of whether the current low back 
disability is medically related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for degenerative disc disease 
of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Considering the service connection claim on appeal in light 
of the above, and in view of the Board's favorable 
disposition of the claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

II. Factual Background

The veteran's service medical records indicate that his back 
was normal on enlistment physical examination in April 1971.  
Records from New Hanover Memorial Hospital show that the 
veteran underwent physical therapy in June 1972. A June 1972 
X-ray report revealed that the vertebrae maintained their 
height, alignment and interspaces with posterior elements 
that appeared normal.  The veteran complained of a low 
backache in a July 1972 treatment record.  Findings of 
tenderness over the mid lumbar protrusion were noted, and the 
veteran was placed on rest for three days.  A subsequent 
treatment note indicates that X-rays were negative.  
Ultrasound and medication therapies were prescribed.

An August 1974 service treatment note reflects the veteran's 
complaint of back pain of an aching nature.  The veteran 
stated that he had twisted his back in 1972. Examination 
revealed no deformity, pain or tenderness.  Straight leg 
raise was negative bilaterally.  Range of motion was full.  
The diagnosis was low back pain secondary to muscle origin.  
In the report of the August 1975 service separation 
examination, the veteran's spine was noted to be normal; 
however, subjective complaints of recurrent back pain were 
then noted.

Post-service private medical records from Dr. Pierce, D.O., 
reflect that while employed at Pittsfield Chair, the veteran 
felt pain in his back while pushing a chair in March 1978.  
X-rays revealed no soft tissue or joint abnormality in the 
low back.  In February 1982, the veteran reported that he 
hurt his back while shoveling snow at home.  Pain on straight 
leg raising was noted in a November 1982 treatment record and 
pain in the lumbar region was noted in an October 1983 
treatment record.  In a report of November 1982 private X-
ray, it was noted that the veteran had mild curvature of the 
low lumbar spine convex right.  In an October 1983 treatment 
note, the veteran indicated that the pain was improved and 
lumbar somatic dysfunction was assessed.  The veteran 
complained of low back pain with activity in May 1985.

On December 1981 pre-employment physical examination, the 
examiner noted that the veteran had suffered from back strain 
in the upper lumbar spine in 1972.  The incident did not 
result in any loss of time from work.

The veteran was examined for employment by the Joseph M. 
Herman shoe company in July 1982.  All systems were noted to 
be normal.  The veteran reported that he had injured his back 
in service but that testing had been negative at that time.

A February 1985 examination report shows that the veteran was 
free from ailment, disease or defect that would affect his 
ability to safely operate a school bus.

A December 1986 letter and initial examination report from 
the veteran's chiropractor, Paul West, D.C., notes a chief 
complaint of low back pain and an impression of anterior 
shift in weight bearing, disc space narrowing at L4-5, and 
subluxations of the lumbosacral spine.  In a January 1987 
letter, the chiropractor indicated that the veteran first 
presented on December 1986 with low back pain of two weeks' 
duration.  The chiropractor diagnosed lumbar facet syndrome 
with subluxations of the fourth lumbar vertebra and sacrum.  
He further opined that the veteran might have lumbar 
radiculopathy.

A January 1987 letter from Dr. Shubert indicates that the 
physician examined the veteran's low back.  The veteran 
reported that he had experienced trouble with his back many 
years ago while employed by Striderite Shoes.  He indicated 
that he suffered from back pain in November 1986 while 
performing a work task requiring bending and twisting.  He 
stated that he quit work in early December 1986. Lumbosacral 
spine X-rays showed no congenital anomalies and the disc 
heights appeared well maintained with the exception of a 
slight decrease at L5-S1.  There was no clear facet joint 
degenerative change.

In letters dated from March 1987 to September 1987, the 
veteran's chiropractor indicated that January 1987 CT scan 
findings were significant for suggestion of disc herniation 
at the L4-5 disc.  He noted that the prognosis for total 
resolution of the low back pain was poor.  He suggested that 
the veteran seek a supervised exercise program and detailed 
continued findings of subluxation of L4 on L5, tropism L5-S1, 
and chronic low back pain with associated degenerative joint 
disease.  Private treatment notes from the veteran's 
chiropractor, dated from April 1988 to October 1988, 
reflected findings of acute exacerbation of lumbar disc 
syndrome.

A report of a November 1988 MRI revealed degenerative disc 
changes at L4-5 and L5-S1 levels with central disc bulging at 
the L4-5 level, possibly causing some minimal compression on 
the thecal sac, but without evidence of impingement on the 
nerve roots within the neural foramina.

A December 1988 report of a permanent impairment assessment 
conducted at Redington Fairview General Hospital included a 
recitation of the veteran's history.  It was noted that the 
veteran reported being injured at work in November 1986.  The 
examiner concluded that the veteran had a 10 percent 
permanent impairment of the whole body secondary to a work 
related injury in November 1986.

The report of an April 1989 report of an assessment by 
Medical Diagnostic Services, Inc. includes a review of 
various clinical reports as well as a medical history 
reported by the veteran.  The veteran reported that he had 
experienced an injury at work in November 1986.  He indicated 
that he had ridden a motorcycle in the past.  The examining 
physician opined that the veteran's degenerative changes of 
the spine were probably developing over at least the previous 
10 years and noted that motorcycling was not good for the 
lumbar discs.  She suggested that the veteran lose 15 pounds 
and strengthen his abdominal muscles.  She concluded that the 
veteran was able to work full time, occasionally lifting up 
to 20 pounds, with limited bending and twisting of the low 
back.  An injured worker treatment report was completed by a 
physician at Medical Direct in January 1990.  The veteran 
reported that he had injured his back bending over to move 
some clamps.  The medical history of his low back disability 
was reviewed, beginning in November 1986.

Private treatment notes from the veteran's chiropractor, 
dated from February 1989 to October 1992, reflect continued 
findings of chronic back pain, lumbar disc syndrome, 
paravertebral muscle spasms, and disc herniation.

In a January 1990 Industrial Medicine Program Injured Worker 
Treatment Report, the examining physician complied a report 
of past medical history findings concerning the veteran's 
subjective complaints, objective medical findings, 
rehabilitation plan, diagnostic tests, physician's opinions, 
and current work capacity.

In a report of a February 1990 assessment by Link Performance 
and Recovery Systems, the veteran reported that he was 
injured while performing a work task in November 1986.  The 
impression was moderately severe deconditioning and disuse 
syndrome.  The examiner found no evidence of a herniated disc 
type problem at the time of the examination.  He also noted 
that the veteran had a psychological problem affecting his 
recovery process and presentation on physical examination.  
The examiner recommended stimulation through a reconditioning 
program as well as on the job reconditioning.  He suggested 
that the veteran's work hours be systematically increased 
until he was working a full eight-hour day.

A letter dated in November 1992 to the veteran's insurance 
provider noted the veteran's report of a work related injury 
in 1986.  It was further noted that the veteran denied any 
previous significant problems with his back other than some 
minor backaches from time to time.

A January 1995 treatment note from the veteran's general 
practitioner, Dr. Badeen, reflects an assessment of 
lumbosacral strain.  It was noted that the veteran asked for 
a referral to his chiropractor, which Dr. Badeen executed in 
September and October 1995.  Records associated with the 
claims file also indicate that the veteran received 
additional treatment from his chiropractor from January 1995 
to September 1999.

The veteran underwent surgery at Mid-Maine Medical Center in 
September 1996. The procedure involved decompression for 
spondylosis at left L4 and L5 as well as left L4-5 
microscopic discectomy.

During his December 1996 RO hearing, the veteran stated that 
he initially had back problems in 1972, and that he had been 
sent to a civilian hospital for treatment.  The veteran 
indicated that he had further back trouble in 1974 or 1975, 
but that it had been so long that he could not remember.  He 
further stated that he did not recall whether he had been to 
any doctors from February 1975 to February 1976, the year 
following his discharge from service.  It was noted that the 
veteran's family physician during that period no longer had 
any of his treatment records.  He testified that he had been 
laid off from the shoe factory due to his physical 
difficulties, and that subsequent factory employment had also 
been terminated due to his back problem.  The veteran 
reported that he had not worked since November 1986, when he 
began to receive worker's compensation benefits.  In 
addition, he stated that he had settled with Worker's 
Compensation for a lump sum three or four years previously as 
well as indicated that he had undergone surgery in September 
1996.

A May 1997 Social Security Administration decision indicates 
that the veteran was considered disabled due to back and knee 
problems as well as hearing loss.



Records from the State of Maine Disability Determination 
Service show that the veteran was examined in December 1998.  
The previous surgery was noted, as well as chiropractic 
treatment on an as needed basis.  The examiner listed an 
impression of history of herniated disc with progressive 
degenerative joint disease of the axial spine.

In an April 2000 letter, Dr. Badeen indicated that upon 
reviewing the veteran's file, it was in his opinion that the 
veteran's back pain at the present time was related to a past 
injury that occurred in the military.

In an April 2000 letter, the veteran's chiropractor noted 
that the veteran had been his patient since December 1986, 
subsequent to his work related back injury.  He noted the 
veteran's report that he had been injured during military 
service, and pointed out that the veteran had complained of 
back pain on discharge physical examination in August 1975.  
In addition, he referred to a service treatment record that 
revealed the veteran's initial episode of low back pain 
occurring in June 1972.  The veteran's chiropractor then 
concluded that the veteran's chronic, recurring low back pain 
most likely began in June 1972 while on active military duty.

On VA examination conducted in August 2000, the veteran 
reported that his low back problems began in service, when he 
fell and landed on his back.  The examiner noted that the 
veteran was seen during active service in June 1972 and 
August 1974 for complaints of back pain.  The veteran further 
indicated that he had been seen by private physicians and 
chiropractors between service and his 1986 work related 
injury, but that records existed from only one physician.  
The examiner noted that those records revealed work and 
nonwork-related injuries, the first being a work related 
injury in 1978.  The November 1986 injury was discussed and 
referred to as a rather significant injury.  The examiner 
pointed out that examiners subsequent to the November 1986 
injury had essentially stated that the veteran's troubles 
started at that point.  He did note that the veteran's 
records were positive for other injuries prior to November 
1986, to include a mechanical type of strain while in the 
military.  It was noted that the 1986 injury appeared to have 
involved some element of nerve root compression.  The 
examiner indicated his belief that the veteran's current back 
disability was related to the 1986 work injury.  He opined 
that the veteran's current low back disability did not have 
its onset during service, but noted that he would like to 
review the surgeon's report prior to making a final 
conclusion.  

In a subsequent August 2000 addendum, the VA examiner 
diagnosed multilevel degenerative disc disease and L5 
radiculopathy and concluded that there was no relationship 
between the diagnosis and the veteran's back complaints in 
service.

In a January 2001 letter, the veteran's chiropractor 
expressed his belief, based on review of his medical records, 
that the veteran's chronic, recurring back pain could very 
well be related to the low back injuries he suffered on 
active duty.  He further opined that the veteran's 
degenerative disc disease and resultant rupture could have 
certainly been initiated from injuries he incurred while on 
active duty.

In a February 2001 letter, Dr. Baheen reiterated his belief 
that the veteran's initial injury could very well have 
occurred during active duty.

In a September 2003 letter, Dr. Pierce, the veteran's former 
general practitioner, indicated that he had reviewed the 
veteran's history.  The physician maintained that the veteran 
had been seen "repeatedly" for recurrent back pain during 
military service.  He stated that his records dated the 
veteran's original injury back to 1972.  He opined that the 
veteran's contentions were factual and that he believed that 
the veteran's back problem began in 1972.

In a June 2007 report, Dr. Graf, the veteran's private 
orthopedic surgeon, indicated that he had reviewed the 
veteran's medical history and performed an orthopedic 
examination of veteran, particularly in reference to 
identification of the veteran's physical problems in relation 
to his service-connected injury of June 1972.  It was noted 
that the veteran experienced a slip and fall injury during 
service in June 1972 and suffered from low back pain without 
leg pain.  Physical examination findings were noted as marked 
restriction of thoracolumbar ranges of motion, abnormal gait 
pattern, absent tendo Achilles and medial hamstring reflexes, 
abnormal straight leg raising test results, segmental 
sensitivity to manipulative palpation from L3 to S1, healed 
surgical incision, and back as well as lower extremity pain 
on motion. 

After an extensive and detailed discussion of the veteran's 
medical records, the physician opined that the veteran has a 
well-documented spinal condition with causation directly 
related to the June 1972 in-service injury.  He concluded 
that the initial in-service injury is the cause for the 
subsequent development of structural and anatomical changes 
over the 35 years of subsequent orthopedic history.  The 
physician provided supportive rationale for his opinion.  He 
pointed to findings of calcification within the disc 
herniation by the surgeon in 1996 that showed further 
indication of the age and maturity of the disc herniation.  
In addition, the physician noted that the veteran's initial 
in-service injury was probably not a disc herniation but a 
peripheral annular tear or injury to the annulus fibrosis.  
He indicated that these layers of collagen and elastin, when 
torn or weakened, predispose to gradual and progressive 
change with disc herniation.  The physician also discussed 
two specific injury events, a 1986 work related injury and a 
1996 motorcycle accident that occurred after the veteran's 
initial in-service injury.  He opined that these events 
should not be considered the primary and fundamental cause of 
the veteran's spinal condition but rather as aggravating 
events.  

During the July 2007 Board hearing, the veteran reported that 
during guard duty in June 1972 he fell across a bunker onto 
the ground, landing on top of his radio, ammunition, and 
rifle.  He further testified that he received treatment for 
back pain in 1974 while stationed in Japan.  The veteran 
indicated that he sought treatment and received painkillers 
for ongoing back problems at the dispensary that was 
unrecorded in his service medical records.  He contended that 
the August 2000 VA examiner had not performed a thorough 
examination and indicated that the June 2007 physician had 
performed a more detailed evaluation of his claimed 
disability.  He further stated that he had not been free from 
back pain since 1972. 

III. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence, to include the 
competing medical opinions, the Board finds that, with 
application of the benefit-of-the-doubt doctrine, the 
criteria for service connection are met.

Turning first to the question of current disability, the 
Board notes that objective medical findings dated prior to 
2000 reflect multiple assessments of low back pain.  An 
assessment of pain alone, without evidence of underlying 
pathology, does not establish a disability upon which to 
predicate a grant of service connection.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  However, the August 2000 VA examiner 
clarified the nature of the veteran's low back disability and 
clearly diagnosed multilevel degenerative disc disease and L5 
radiculopathy.  The question that thus remains is the 
relationship, if any, between current low back disability and 
service.

The Board points out that the veteran has alleged a back 
injury that is not specifically documented in his service 
records.  However, the veteran is competent to assert the 
occurrence of such an in-service incident (see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)), and, in this case, the 
Board finds that the veteran's assertions appear to be 
credible.  In this regard, the Board observes that the 
veteran has been consistent in his reports as to the 
occurrence of the accident and resulting problems.  Also, in 
support of the occurrence of the back injury, the veteran's 
service medical records document complaints of low back pain 
during active service at the time period alleged in June 
1972.  

Moreover, the record reflects competing opinions on the 
question of whether there exists a medical relationship, or 
nexus, between the veteran's current low back disability and 
an in-service injury.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran has submitted multiple statements from private 
treatment providers dated in April 2000, January 2001, 
February 2001, and September 2003 that each support his claim 
by concluding that the veteran's current low back disability 
is related to active service.  However, the Board finds that 
these medical opinions are of little probative value.  

In his April 2000 statement, Dr. Baheen's conclusion that the 
veteran's back pain at the present time was related to a past 
injury that occurred in the military is not supported by any 
medical rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical possibilities and unsupported medical 
opinions carry negligible probative weight). In the January 
and February 2001 medical opinions, each treatment provider 
opines that the veteran's back disability "could" be 
related to an in-service back injury.  Medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

Furthermore, there is no indication that any of these 
treatment providers conducted a comprehensive review of the 
entire claims file, including the veteran's service medical 
records, extensive post-service treatment records, and VA 
examination report.  Although the Board is not questioning 
the competence of the veteran's private medical providers, 
the Board also points out that the opinion by the veteran's 
private physician is not entitled to more weight merely 
because he/she treated the veteran.  VA's benefits statutes 
and regulations do not provide any basis for the "treating 
physician rule," and, in fact, do not recognize such a rule.  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  
Consequently, the Board finds that these private medical 
opinions simply do not carry the same probative weight as the 
August 2000 VA medical opinion and June 2007 private medical 
opinion discussed below on the question of medical 
relationship between current disability and service.

However, the August 2000 VA examiner reviewed the veteran's 
claims file and examined the veteran prior to rendering an 
opinion.  He ultimately concluded that the veteran's current 
low back disability was not related to an in-service back 
injury and he provided a rationale for his opinion, noting 
his belief that evidence showed the veteran's current low 
back disability was related to a post-service injury. 

The record also includes a June 2007 opinion from a private 
orthopedic physician, Dr. Graf.  While there is no specific 
notation that the physician reviewed the veteran's claims 
file, his June 2007 report contains a detailed and extensive 
outline of the veteran's past medical history, including 
service and post-service medical records as well as the VA 
examination report.  Dr. Graf opined that the veteran has a 
well-documented spinal condition with causation directly 
related to the June 1972 in-service injury.  His stated 
rationale for that opinion was that the initial in-service 
injury was the cause for the subsequent development of 
structural and anatomical changes over the 35 years of 
subsequent orthopedic history.  He further opined that the 
1986 work related injury and 1996 motorcycle accident should 
not be considered the primary and fundamental cause of the 
veteran's spinal condition but rather as aggravating events.  

In this case, there is medical opinion evidence both for and 
against the claim based on consideration of the veteran's 
documented medical history and assertions, and supported by 
stated rationale.  In this case, both the VA and private 
physicians appear to be equally skilled in analyzing the data 
before them.  However, the physicians disagreed as to the 
proximate cause of the veteran's current low back disability.  
Thus, the Board finds that when the nexus opinions are 
closely examined, and considered in light of the other 
evidence of record, the opinions are, at least, evenly 
balanced on the question of whether there is an etiological 
relationship between the veteran's current low back 
disability and service.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to include the veteran's 
current low back disability, the documented complaints and 
treatment for low back pain during service, and the 
collective medical opinion evidence addressed above, and 
resolving all reasonable doubt on the question of medical 
nexus in the veteran's favor, the Board finds that the 
criteria for service connection for current low back 
disability are met.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


